Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application filed on 11/26/2019 claims priority from provisional application 62833222, filed 04/12/2019.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/26/29, 2/24/20, 10/4/20, 5/20/21, 8/4/21/, 11/20/21 and 1/9/22 are being considered by the examiner.
	All the references cited therein have been considered by the examiner. It is in the examiner’s opinion the arts cited in said IDSes taken alone or in combination do not teach all the components of allowed claims.

Drawings
4.	The drawings filed on 11/26/19 have been accepted by the examiner.

Specification
5.	The specification filed on 3/22/20 has been accepted by the examiner because as discussed in the Examiner’s amendments section, deleting the embedded hyper link (https://) in paragraphs 0003 and 0004 has overcome any potential objection.
	
Abstract
6.	The abstract filed on 11/26/19 has been accepted by the examiner.
Claim status
7.	In the claim listing of 11/26/19, claims 1-39 are pending in this application.
	As discussed in the interview summary, upon entry of claims via examiner’s amendments, clams 17, 29-33 and 38 have been canceled. Claims 1-16, 18-28, 34-37 and 39 are pending in this application.

EXAMINER’S AMENDMENT
8.	Authorization for this examiner’s amendment was given in a telephonic interview with the applicant’s representative Ms. Jacobsen on 3/17/22.
	In the specification filed on 3/22/20, please delete hyperlinks “https://” in paragraphs 0003 and 0004.
	In the claim listing of 11/26/19, please cancel method claims 17, 29-33 and 38.

Examiner’s comment
9.	Clams 1-16, 18-28, 34-37 and 39 have been renumbered as claims 1-32 and presented in the same order as presented by the applicant.

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: 
	Briscoe et al (US 2004/0043479) disclose a microfluidic device comprising a ceramic support comprising: a) at least a first sample inlet port; b) at least a first sample handling well comprising a least one well port; c) a first microchannel to allow fluid contact between said sample inlet port and said sample handling well port; and
d) at least a first thermal module in thermal contact with said first sample handing well, wherein each of said sample handling wells comprises a thermal module and further 
	Trivedi (US 2019/0032114, effective filing date, Jan. 20, 2016) disclose a cartridge for performing one or more nucleic acid amplification reactions comprising:
one or more reaction zones configured to receive reagents for performing said one or more nucleic acid amplification reactions involving a heating process; and a heat generation layer in thermal communication with said one or more reaction zones, wherein said heat generation layer is configured to generate heat for at least one heating cycle via light provided by a light source, wherein the heat generation
layer comprises pigments, dyes, pigmented or dyed plastic film or sheet, semiconductors, compound semiconductors, carbon nanotubes, fullerenes, graphene, oxides, grapheneoxide, metal-oxide, semiconductor-oxide, polymer, plastic, metal, metal-alloy, germanium, polyimide, glass, nanoparticles and/or microparticles, or a combination thereof, the heat generation layer comprises particles or beads (Trivedi, claims 1-3).

International Search Report
PCT/US2019/068535 (related application)
    PNG
    media_image1.png
    196
    770
    media_image1.png
    Greyscale

	Cited arts:

    PNG
    media_image2.png
    194
    485
    media_image2.png
    Greyscale

		
    PNG
    media_image3.png
    717
    492
    media_image3.png
    Greyscale

	International search report concluded that the subject matter of PCT claims, which are similar to allowed instant claims as discussed above, are novel over D1-D5 arts.
	
    PNG
    media_image4.png
    73
    654
    media_image4.png
    Greyscale

	It is also in the examiner’s opinion that allowed claims are novel or non-obvious improvements over the arts of the record including the ones cited in the 7 IDSes, as they do not teach combination of structural components of instant independent claims 1, 22 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Clams 1-16, 18-28, 34-37 and 39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634